DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on August 29, 2022 with respect to the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Makino et al. (US 5,843,386) in view of Tuwiner (US 3,507,318) have been carefully considered and are found persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the newly discovered prior art to FR 2 726 354 A1 (see below).
While Applicant has not presented any arguments for the rejection of claims 1, 3, and 5 under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 9,662,623) in view of Tuwiner (US 3,507,318), the rejection has been withdrawn because it is likewise based on Tuwiner.
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
In claim 1, --the-- should be inserted before each of “heating means” and “cooling means” (at line 13).
In claim 2, the duplicate recitation of “operating the” (at line 3) should be deleted.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “the combined heat exchanger” (at line 12) lacks proper positive antecedent basis.
Also, the limitation “good heat conducting material” (at line 14) renders the claim indefinite because “good” is a relative term that has not been defined in the specification.
	The remaining claims are further rejected because they depend from claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Makino et al. (US 5,843,386) in view of FR 2 726 354 A1.
Makino et al. discloses a production line (see FIG. 3) comprising:
a tubular reactor (i.e., tubing comprising piping 41);
pumping means (i.e., a high-pressure pump 33 comprising a cylinder pump, see column 13, lines 4-14; wherein the “pumping means” has been interpreted under 35 U.S.C. 112(f) as corresponding to a pump, and equivalents thereof, as described by Applicant’s specification at page 13, lines 24-30) capable of pumping a material to be processed (i.e., from tank 31) through the tubular reactor 41 under controlled pressure and flow; and
a combined heat exchanger for a heating means and a cooling means (i.e., a heat exchanger 35, within which the liquid in piping 41 is preheated upstream of a reactor device 36, and within which the treated liquid in piping 41 is precooled downstream of the reactor device 36, see column 9, lines 43-60), wherein the heating means is in thermal contact with a first part of the tubular reactor 41, and wherein the cooling means is in thermal contact with a second part of the tubular reactor 41.
Makino et al. discloses that the combined heat exchanger 35 may be of conventional construction (see column 9, at lines 47-48).  Makino et al., however, does not disclose that the combined heat exchanger is formed from “a plurality of segments manufactured by joining two tube parts together in a solid matrix of good heat conducting material.”  
Note that the “heating means” and “cooling means” are no longer interpreted under 35 U.S.C. 112(f) because the “means” for performing the heating and cooling functions is now limited to the specific structure recited in the claim.
FR 2 726 354 A1 discloses a heat exchanger (see FIG. 5-7 and translation) comprising a segment manufactured by joining two tube parts (i.e., a first tube 1 and a second tube 2) together in a solid matrix of heat conducting material (i.e., a solid matrix formed from parts 3, 6, and 7 secured together by tie rods 4, wherein “the parts (3), (6) and (7) will preferably be made of aluminum or copper”, see translation at last paragraph on page 2; such metals inherently exhibit good heat conductivity).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the heat exchanger of FR 2 726 354 A1 for the combined heat exchanger in the production line of Makino et al. because of its advantages including: i) tube parts that are separated so that there is no risk of mixing between the fluids in the event of damage to a wall of the tube parts; ii) intervention, such as for inspection or maintenance, can be conducted for one tube part without affecting the other tube part; iii) each tube part can be designed independently to meet only the requirements of that side of the heat exchanger, such as a choice of metallurgy, pressure and temperature conditions, etc.; iv) the tube parts are distinct and not integral with each other, so that it is possible to replace only one or all of the tube parts; and v) a single-tube exchanger can be formed from an existing piping while it remains in service (see advantages listed at page 3 of the translation).
Furthermore, for the limitation of “a plurality of segments”, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of the segment for the combined heat exchanger in the production line of Makino et al. in order to construct a sufficiently sized heat exchanger that provides a desired residence time for the process material in the heat exchanger to achieve the required levels of heating and cooling.  It has also been held that the duplication of parts to produce an expected multiplied effect was obvious. see MPEP § 2144.04 VI.B.
	The recitations with respect to the intended use of the production line “for producing biofuel, or other bio-based chemicals, from biomass in a continuous flow, using thermo-chemical conversion of the biomass” does not impart further patentable weight (structure) to the apparatus claim.  See MPEP §§ 2114, 2115.
Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 9,662,623) in view of FR 2 726 354 A1.
Regarding claim 1, Chen et al. discloses a production line (i.e., a system according to FIG. 1, but configured such that a heat preserving container is changed to a tubular body according to FIG. 5; see column 6, lines 34-56; column 9, lines 1-20; and Embodiment 5 at column 12, lines 14-60), comprising:
a tubular reactor (i.e., the process fluid piping which traverses a heater 3, a first reactor 4, a second reactor 5, and a heat exchanger 2);
pumping means (i.e., a feeding pump 6, see also column 5, lines 48-55; wherein the “pumping means” has been interpreted under 35 U.S.C. 112(f) as corresponding to a pump, and equivalents thereof, as described by Applicant’s specification at page 13, lines 24-30) capable of pumping biomass (e.g., solid waste such as sludge, biomass waste, etc., see column 1, lines 14-22) through the tubular reactor under a controlled pressure and flow; and
a combined heat exchanger for a heating means and a cooling means (i.e., a heat exchanger 2), wherein the heating means is in thermal contact with a first part of the tubular reactor (i.e., a portion upstream of the heater 3), and wherein the cooling means is in thermal contact with a second part of the tubular reactor (i.e., a portion downstream of the first and second reactors 4,5).
The recitation of the intended use of the production line “for producing biofuel, or other bio-based chemicals, from biomass in a continuous flow, using thermo-chemical conversion of the biomass” does not impart further patentable weight to the apparatus claim.  See MPEP 2114, 2115.  In any event, Chen et al. discloses that the production line has specific utility for performing a continuous hydrothermal reaction on solid waste, which includes biomass such as sewage sludge, biomass waste, or food waste (see column 1, lines 14-22; Embodiments 4-6), and Chen et al. further recognizes that performing a hydrothermal reaction on biomass material can produce biofuels, such as bio-oil (see column 2, lines 5-15).
Chen et al. fails to disclose that the combined heat exchanger for the heating means and cooling means 2 is formed from “a plurality of segments manufactured by joining two tube parts together in a solid matrix of good heat conducting material.”  
Note that the “heating means” and “cooling means” are no longer interpreted under 35 U.S.C. 112(f) because the “means” for performing the heating and cooling functions is now limited to the specific structure recited in the claim.
FR 2 726 354 A1 discloses a heat exchanger (see FIG. 5-7 and translation) comprising a segment manufactured by joining two tube parts (i.e., a first tube 1 and a second tube 2) together in a solid matrix of heat conducting material (i.e., a solid matrix formed from parts 3, 6, and 7 secured together by tie rods 4, wherein “the parts (3), (6) and (7) will preferably be made of aluminum or copper”, see translation at last paragraph on page 2; such metals inherently exhibit good heat conductivity).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the heat exchanger of FR 2 726 354 A1 for the combined heat exchanger in the production line of Chen et al. because of its advantages including: i) tube parts that are separated so that there is no risk of mixing between the fluids in the event of damage to a wall of the tube parts; ii) intervention, such as for inspection or maintenance, can be conducted for one tube part without affecting the other tube part; iii) each tube part can be designed independently to meet only the requirements of that side of the heat exchanger, such as a choice of metallurgy, pressure and temperature conditions, etc.; iv) the tube parts are distinct and not integral with each other, so that it is possible to replace only one or all of the tube parts; and v) a single-tube exchanger can be formed from an existing piping while it remains in service (see advantages listed in the translation at page 3).
Furthermore, for the limitation of “a plurality of segments”, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of the segment for the combined heat exchanger in the production line of Chen et al. in order to construct a sufficiently sized heat exchanger that provides a desired residence time of the process material in the heat exchanger to achieve the required levels of heating and cooling.  It has also been held that the duplication of parts to produce a multiplied effect was obvious. see MPEP § 2144.04 VI.B.
Regarding claims 3 and 5, Chen et al. discloses a method (see Embodiment 5 at column 12, lines 12-60) for thermo-chemically converting biomass under continuous flow in a production line (i.e., by hydrothermally reacting sludge obtained from a sewage disposal plant, wherein the sludge flows at a flow velocity of 0.05 m/s); 
wherein the production line (i.e., a system according to FIG. 1, but configured such that a heat preserving container is changed to a tubular body according to FIG. 5) comprises:
a tubular reactor (i.e., the process fluid piping which traverses a heater 3, a first reactor 4, a second reactor 5, and a heat exchanger 2);
pumping means (i.e., a feeding pump 6, see also column 5, lines 48-55; wherein the “pumping means” has been interpreted under 35 U.S.C. 112(f) as corresponding to a pump, and equivalents thereof, as described by Applicant’s specification at page 13, lines 24-30) capable of pumping the biomass through the tubular reactor under a controlled pressure and flow; and
a combined heat exchanger for a heating means and a cooling means (i.e., a heat exchanger 2), wherein the heating means is in thermal contact with a first part of the tubular reactor (i.e., a portion upstream of the heater 3), and wherein the cooling means is in thermal contact with a second part of the tubular reactor (i.e., a portion downstream of the first and second reactors 4,5);
wherein the method comprises:
maintaining a conversion zone (i.e., a zone comprising the first reactor 4 and the second reactor 5, see FIG. 1) situated between the first part of the tubular reactor in thermal contact with the heating means and the second part of the tubular reactor in thermal contact with the cooling means (i.e., the heat exchanger 2) at a temperature between 500K and 650K (equivalent to 226.85°C to 376.85°C) (i.e., the sludge is maintained by the first reactor 4 and the second reactor 5 within a temperature in the range of 265°C to 270°C using heat tracing and heat preservation); and
thermochemically converting the biomass in the tubular reactor in the presence of water (i.e., hydrothermally reacting the sewage sludge).
Chen et al. also discloses that the biomass to be thermo-chemically converted in the production line may generally include wastes such as sewage sludge, biomass waste, food waste, etc. (see column 1, lines 15-22; Embodiments 5-6). 
Chen et al. also recognizes that, “Performing hydrothermal reaction to biomass material can produce hydrogen, bio-oil and stabilize the biomass organic waste,” (at column 2, lines 5-7).  
Thus, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method of Chen et al. for producing a bio-fuel, such as bio-oil, from the thermo-chemical conversion (hydrothermal reaction) of the biomass.
Chen et al. fails to disclose that the combined heat exchanger for the heating means and the cooling means 2 is formed from “a plurality of segments manufactured by joining two tube parts together in a solid matrix of good heat conducting material.”  
Note that the “heating means” and “cooling means” are no longer interpreted under 35 U.S.C. 112(f) because the “means” for performing the heating and cooling functions is now limited to the specific structure recited in the claim.
FR 2 726 354 A1 discloses a heat exchanger (see FIG. 5-7 and translation) comprising a segment manufactured by joining two tube parts (i.e., a first tube 1 and a second tube 2) together in a solid matrix of heat conducting material (i.e., a solid matrix formed from parts 3, 6, and 7 secured together by tie rods 4, wherein “the parts (3), (6) and (7) will preferably be made of aluminum or copper”, see translation at last paragraph on page 2; such metals inherently exhibit good heat conductivity).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the heat exchanger of FR 2 726 354 A1 for the combined heat exchanger in the method of Chen et al. because of its advantages, including: i) tube parts that are separated so that there is no risk of mixing between the fluids in the event of damage to a wall of the tube parts; ii) intervention, such as for inspection or maintenance, can be conducted for one tube part without affecting the other tube part; iii) each tube part can be designed independently to meet only the requirements of that side of the heat exchanger, such as a choice of metallurgy, pressure and temperature conditions, etc.; iv) the tube parts are distinct and not integral with each other, so that it is possible to replace only one or all of the tube parts; and v) a single-tube exchanger can be formed from an existing piping while it remains in service (see advantages listed in the translation at page 3).
Furthermore, for the limitation of “a plurality of segments”, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of the segment for the combined heat exchanger in the method of Chen et al. in order to construct a sufficiently sized heat exchanger that provides a desired residence time of the process material in the heat exchanger to achieve the required levels of heating and cooling.  It has also been held that the duplication of parts to produce a multiplied effect was obvious. see MPEP § 2144.04 VI.B.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 9,662,623) in view of FR 2 726 354 A1 and Souhrada et al. (US 4,271,007).
Chen et al. discloses a method (see Embodiment 5 at column 12, lines 12-60) for thermo-chemically converting biomass under continuous flow in a production line (i.e., by hydrothermally reacting sludge obtained from a sewage disposal plant, wherein the sludge flows at a flow velocity of 0.05 m/s); 
wherein the production line (i.e., a system according to FIG. 1, but configured such that a heat preserving container is changed to a tubular body according to FIG. 5) comprises:
a tubular reactor (i.e., the process fluid piping which traverses a heater 3, a first reactor 4, a second reactor 5, and a heat exchanger 2);
pumping means (i.e., a feeding pump 6, see also column 5, lines 48-55; wherein the “pumping means” has been interpreted under 35 U.S.C. 112(f) as corresponding to a pump, and equivalents thereof, as described by Applicant’s specification at page 13, lines 24-30) capable of pumping the biomass through the tubular reactor under a controlled pressure and flow; and
a combined heat exchanger for a heating means and a cooling means (i.e., a heat exchanger 2), wherein the heating means is in thermal contact with a first part of the tubular reactor (i.e., a portion upstream of the heater 3), and wherein the cooling means is in thermal contact with a second part of the tubular reactor (i.e., a portion downstream of the first and second reactors 4,5);
wherein the method comprises:
thermochemically converting the biomass in the tubular reactor (i.e., hydrothermally reacting the sewage sludge).
Chen et al. discloses that the biomass to be thermo-chemically converted in the production line may generally include wastes such as sewage sludge, biomass waste, food waste, etc. (see column 1, lines 15-22; Embodiments 5-6). 
Chen et al. also recognizes that, “Performing hydrothermal reaction to biomass material can produce hydrogen, bio-oil and stabilize the biomass organic waste,” (at column 2, lines 5-7).  
Thus, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method of Chen et al. for producing a bio-fuel, such as bio-oil, from thermo-chemical conversion (hydrothermal reaction) of the biomass.
Chen et al., however, fails to disclose that the combined heat exchanger for the heating means and the cooling means 2 is formed from “a plurality of segments manufactured by joining two tube parts together in a solid matrix of good heat conducting material.”  
Note that the “heating means” and “cooling means” are no longer interpreted under 35 U.S.C. 112(f) because the “means” for performing the heating and cooling functions is now limited to the specific structure recited in the claim.
FR 2 726 354 A1 discloses a heat exchanger (see FIG. 5-7 and translation) comprising a segment manufactured by joining two tube parts (i.e., a first tube 1 and a second tube 2) together in a solid matrix of heat conducting material (i.e., a solid matrix formed from parts 3, 6, and 7 secured together by tie rods 4, wherein “the parts (3), (6) and (7) will preferably be made of aluminum or copper”, see translation at last paragraph on page 2; such metals inherently exhibit good heat conductivity).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the heat exchanger of FR 2 726 354 A1 for the combined heat exchanger in the method of Chen et al. because of its advantages including: i) tube parts that are separated so that there is no risk of mixing between the fluids in the event of damage to a wall of the tube parts; ii) intervention, such as for inspection or maintenance, can be conducted for one tube part without affecting the other tube part; iii) each tube part can be designed independently to meet only the requirements of that side of the heat exchanger, such as a choice of metallurgy, pressure and temperature conditions, etc.; iv) the tube parts are distinct and not integral with each other, so that it is possible to replace only one or all of the tube parts; and v) a single-tube exchanger can be formed from an existing piping while it remains in service (see advantages listed in the translation at page 3).
Furthermore, for the limitation of “a plurality of segments”, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of the segment for the combined heat exchanger in the method of Chen et al. in order to construct a sufficiently sized heat exchanger that provides a desired residence time of the process material in the heat exchanger to achieve the required levels of heating and cooling.  It has also been held that the duplication of parts to produce a multiplied effect was obvious. See MPEP § 2144.04 VI.B.
Chen et al. further discloses that the process of thermo-chemically converting the biomass produces char as a byproduct (i.e., charry sludge fluid is recovered, see column 12, lines 53-55).  Chen et al. also discloses that the material should be maintained under continuous flow to prevent possible scale formation on the walls (see column 5, lines 56-67).  
Chen et al., however, fails to disclose that the method further comprises: operating the pumping means in a manner such that the flow in at least part of the tubular reactor oscillates such that local flow has alternating direction between forward and backward.
	Souhrada et al. discloses a production line (see FIG. 1) comprising: a tubular reactor (i.e., reactor tube 1; see column 3, lines 8-25); pumping means capable of pumping a feed material through the production line under controlled pressure and flow (i.e., a feeding means 5 such as a pump, see column 4, lines 25-29; also, a pulsating mechanism 2 such as a reciprocating piston or diaphragm pump, see column 3, lines 54-57); and heating/cooling means for controlling a temperature of the production line (i.e., “If required, it can be heated by a gas or oil burner, by electric heater, or indirectly by a heated medium, or cooled by appropriate means,” see column 3, lines 23-25).  Specifically, Souhrada et al. discloses a method of operating said production line, comprising: operating the production line in a manner such that the flow in at least part of the tubular reactor oscillates such that local flow has alternating direction between forward and backward (i.e., the pulsating mechanism 2 is used to generate an oscillating flow component that is superimposed on the reaction mass flowing through the tubular reactor; see column 2, lines 12-46).  Souhrada et al. further discloses that the invention has specific utility for preventing fouling and plugging in tubular reactors due to the deposition of solids on the walls of reactors, such as during any high temperature reaction involving hydrocarbons in which elemental carbon may be formed, wherein such deposition can undesirably lead to a decrease in the heat transfer rate, lessening formation of the desired product and/or increasing formation of unwanted byproducts, overheating of the tubular reactor, and more frequent shut-downs and cleaning cycles (see column 1, lines 5-43).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pumping means that further operates in a manner such that the flow in at least part of the tubular reactor oscillates in the method of Chen et al., wherein the local flow has an alternating direction between forward and backward, because the oscillating flow component superimposed on the biomass flow through the tubular reactor produces a turbulent flow that agitates the biomass and prevents the deposition of solids on the walls of the tubular reactor, thus overcoming the problems caused from such deposition, as taught by Souhrada et al. (see column 1, lines 5-43; column 2, lines 12-20).  A “lower viscosity of the biomass and higher heat transfer” would be the natural result of the improved agitation and heat transfer rate produced by the oscillatory, turbulent flow conditions in the reactor.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 9,662,623) in view of FR 2 726 354 A1 and Catallo et al. (US 6,180,845).
Chen et al. discloses a method (see Embodiment 5 at column 12, lines 12-60) for thermo-chemically converting biomass under continuous flow in a production line (i.e., by hydrothermally reacting sludge obtained from a sewage disposal plant, wherein the sludge flows at a flow velocity of 0.05 m/s); 
wherein the production line (i.e., a system according to FIG. 1, but configured such that a heat preserving container is changed to a tubular body according to FIG. 5) comprises:
a tubular reactor (i.e., the process fluid piping which traverses a heater 3, a first reactor 4, a second reactor 5, and a heat exchanger 2);
pumping means (i.e., a feeding pump 6, see also column 5, lines 48-55; wherein the “pumping means” has been interpreted under 35 U.S.C. 112(f) as corresponding to a pump, and equivalents thereof, as described by Applicant’s specification at page 13, lines 24-30) capable of pumping the biomass through the tubular reactor under a controlled pressure and flow; and
a combined heat exchanger for a heating means and a cooling means (i.e., a heat exchanger 2), wherein the heating means is in thermal contact with a first part of the tubular reactor (i.e., a portion upstream of the heater 3), and wherein the cooling means is in thermal contact with a second part of the tubular reactor (i.e., a portion downstream of the first and second reactors 4,5);
wherein the method comprises:
operating the production line in a manner such that a conversion zone (i.e., a zone comprising the first reactor 4 and the second reactor 5, see FIG. 1) situated between the first part of the tubular reactor in thermal contact with the heating means (i.e., the heater 3) and the second part of the tubular reactor in thermal contact with the cooling means (i.e., the heat exchanger 2) is maintained under high temperature conditions to induce biomass conversion (i.e., the sludge is maintained by the first reactor 4 and the second reactor 5 within a temperature in the range of 265°C to 270°C using heat tracing and heat preservation to induce the hydrothermal reaction); and
thermochemically converting the biomass in the tubular reactor (i.e., hydrothermally reacting the sewage sludge).
Chen et al. also discloses that the biomass to be thermo-chemically converted in the production line may generally include wastes such as sewage sludge, biomass waste, food waste, etc. (see column 1, lines 15-22; Embodiments 5-6). 
Chen et al. also recognizes that, “Performing hydrothermal reaction to biomass material can produce hydrogen, bio-oil and stabilize the biomass organic waste,” (at column 2, lines 5-7).  
Thus, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method of Chen et al. for producing a bio-fuel, such as bio-oil, from thermo-chemical conversion (hydrothermal reaction) of the biomass.
Chen et al., however, fails to disclose that the combined heat exchanger for the heating means and cooling means 2 is formed from “a plurality of segments manufactured by joining two tube parts together in a solid matrix of good heat conducting material.”  
Note that the “heating means” and “cooling means” are no longer interpreted under 35 U.S.C. 112(f) because the “means” for performing the heating and cooling functions is now limited to the specific structure recited in the claim.
FR 2 726 354 A1 discloses a heat exchanger (see FIG. 5-7 and translation) comprising a segment manufactured by joining two tube parts (i.e., a first tube 1 and a second tube 2) together in a solid matrix of heat conducting material (i.e., a solid matrix formed from parts 3, 6, and 7 secured together by tie rods 4, wherein “the parts (3), (6) and (7) will preferably be made of aluminum or copper”, see translation at last paragraph on page 2; such metals inherently exhibit good heat conductivity).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the heat exchanger of FR 2 726 354 A1 for the combined heat exchanger in the method of Chen et al. because of its advantages including: i) tube parts that are separated so that there is no risk of mixing between the fluids in the event of damage to a wall of the tube parts; ii) intervention, such as for inspection or maintenance, can be conducted for one tube part without affecting the other tube part; iii) each tube part can be designed independently to meet only the requirements of that side of the heat exchanger, such as a choice of metallurgy, pressure and temperature conditions, etc.; iv) the tube parts are distinct and not integral with each other, so that it is possible to replace only one or all of the tube parts; and v) a single-tube exchanger can be formed from an existing piping while it remains in service (see advantages listed in the translation at page 3).
Furthermore, for the limitation of “a plurality of segments”, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of the segment for the combined heat exchanger in the method of Chen et al. in order to construct a sufficiently sized heat exchanger that provides a desired residence time of the process material in the heat exchanger to achieve the required levels of heating and cooling.  It has also been held that the duplication of parts to produce a multiplied effect was obvious. see MPEP § 2144.04 VI.B.
	Chen et al. also fails to disclose that the conversion zone 4,5 is maintained under supercritical or near-supercritical fluid conditions.
	Catallo et al. discloses a method for producing bio-fuel or other bio-based chemicals from biomass (i.e., for producing petroleum-like hydrocarbon mixtures from biomass, such as waste of biological origin; see column 1, lines 5-9; column 2, lines 25-34; column 3, lines 19-34), said method comprising maintaining a conversion zone under supercritical or near-supercritical fluid conditions to induce a thermo-chemical conversion of the biomass (i.e., a hydrothermal reaction of the biomass was conducted under near-supercritical or supercritical water conditions; see, e.g., column 2, line 66, to column 3, line 34).  The thermo-chemical conversion can be conducted continuously (i.e., as a continuous reaction, e.g., in flow through and pulsed systems; see column 2, line 66, to column 2, line 3; column 4, lines 2-4).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the conversion zone under supercritical or near-supercritical fluid conditions in the modified method of Chen et al. because reacting organic compounds under supercritical or near-supercritical fluid conditions can dramatically transform the organic compounds over short time periods into petroleum-like hydrocarbon mixtures, as taught by Catallo (see column 2, lines 13-17; column 3, line 65, to column 4, line 9).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,001,550 (US ‘550) in view of Chen et al. (US 9,662,623) and FR 2 726 354 A1.
Regarding claim 1, US ‘550 (see ref. claim 1) claims a production line for producing biofuel, or other bio-based chemicals, from biomass in a continuous flow, using thermo-chemical conversion of the biomass, the production line comprising:
a tubular reactor;
pumping means (i.e., “two double piston-based pumps”) capable of pumping the biomass through the tubular reactor under a controlled pressure and flow; 
heating means (HM) in thermal contact with a first part of the tubular reactor for controlling the temperature in the tubular reactor;
cooling means (CM) in thermal contact with a second part of the tubular reactor for cooling the biomass under conversion; and 
(see ref. claim 5) a heat exchanger formed by surrounding the tubular reactor with a solid matrix of heat conducting material.
US ‘550 fails to claim that the heat exchanger is a “combined heat exchanger” for the heating means and cooling means.
Chen et al. discloses a production line (i.e., a system in FIG. 1, but configured such that a heat preserving container is a tubular body in FIG. 5; see column 6, lines 34-56; column 9, lines 1-20; Embodiment 5 at column 12, lines 14-60), comprising: a tubular reactor (i.e., process fluid piping which traverses heater 3, first reactor 4, second reactor 5, and heat exchanger 2); pumping means (i.e., feeding pump 6, see also column 5, lines 48-55; wherein the “pumping means” has been interpreted under 35 U.S.C. 112(f) as corresponding to a pump, and equivalents thereof, as described by Applicant’s specification at page 13, lines 24-30) for pumping biomass (e.g., solid waste such as sludge, biomass waste, etc., see column 1, lines 14-22) through the tubular reactor under a controlled pressure and flow; and, specifically, a combined heat exchanger for a heating means and a cooling means (i.e., heat exchanger 2), wherein the heating means is in thermal contact with a first part of the tubular reactor (i.e., upstream of the heater 3), and wherein the cooling means is in thermal contact with a second part of the tubular reactor (i.e., downstream of the first and second reactors 4,5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the heat exchanger in the claimed production line of US ‘550 as a combined heat exchanger for the heating means and the cooling means because the heat released during the cooling of the treated biomass could then be recovered and used for preheating the biomass to be treated in the production line, as taught by Chen et al.
US ‘550 also fails to claim the heat exchanger is formed from a plurality of segments manufactured by joining two tube parts together in said solid matrix.  
FR 2 726 354 A1 discloses a heat exchanger (see FIG. 5-7 and translation) comprising a segment manufactured by joining two tube parts (i.e., a first tube 1 and a second tube 2) together in a solid matrix of heat conducting material (i.e., a solid matrix formed from parts 3, 6, and 7 secured together by tie rods 4, wherein “the parts (3), (6) and (7) will preferably be made of aluminum or copper”, see translation at last paragraph on page 2; such metals inherently exhibit good heat conductivity).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the heat exchanger of FR 2 726 354 A1 for the combined heat exchanger in the claimed production line of US ‘550 because of its advantages, including: i) tube parts that are separated so that there is no risk of mixing between the fluids in the event of damage to a wall of the tube parts; ii) intervention, such as for inspection or maintenance, can be conducted for one tube part without affecting the other tube part; iii) each tube part can be designed independently to meet only the requirements of that side of the heat exchanger, such as a choice of metallurgy, pressure and temperature conditions, etc.; iv) the tube parts are distinct and not integral with each other, so that it is possible to replace only one or all of the tube parts; and v) a single-tube exchanger can be formed from an existing piping while it remains in service (see advantages listed in the translation at page 3).
Furthermore, for the limitation of “a plurality of segments”, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of the segment for the heat exchanger in the claimed production line of US ‘550 in order to construct a sufficiently sized heat exchanger that provides a desired residence time of the process material in the heat exchanger to achieve the required levels of heating and cooling.  It has also been held that the duplication of parts to produce a multiplied effect was obvious. see MPEP § 2144.04 VI.B.
Regarding claim 2, the same comments with respect to the rejection of claim 1 apply.  Additionally, US ‘550 (see ref. claim 7) claims a method for producing bio-fuel, or other bio-based chemicals, from biomass under continuous flow in the production line, comprising: 
operating the production line in a manner such that the flow in at least part of the tubular reactor oscillates such that local flow has alternating direction between forward and backward, resulting in lower viscosity of the biomass and higher heat transfer; and 
thermo-chemically converting the biomass in the tubular reactor.
Regarding claim 3, the same comments with respect to the rejection of claim 1 apply.  Additionally, US ‘550 (see ref. claim 8) claims a method for producing bio-fuel, or other bio-based chemicals, from biomass under continuous flow in the production line, comprising: 
maintaining a conversion zone situated between the first part of the tubular reactor in thermal contact with the heating means and the second part of the tubular reactor in thermal contact with the cooling means at a temperature between 500K and 650K; and 
thermo-chemically converting the biomass in the tubular reactor.
Regarding claim 4, the same comments with respect to the rejection of claim 1 apply.  Additionally, US ‘550 (see ref. claim 9) claims a method for producing bio-fuel or other bio-based chemicals, from biomass under continuous flow in the production line, comprising: 
operating the production line in a manner such that a conversion zone (CZ) situated between the first part of the tubular reactor in thermal contact with the heating means and the second part of the tubular reactor in thermal contact with the cooling means is maintained under supercritical or near-supercritical fluid conditions to induce biomass conversion; and 
thermo-chemically converting the biomass in the tubular reactor.
Regarding claim 5, the same comments with respect to the rejection of claim 1 apply.  Additionally, US ‘550 (see ref. claim 10) claims a method for producing bio-fuel or other bio-based chemicals, from biomass under continuous flow in the production line, comprising: 
thermo-chemically converting the biomass in the tubular reactor in the presence of water or other polar solvents.
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/203,796 (App. ‘796) in view of Chen et al. (US 9,662,623) and FR 2 726 354 A1.
This is a provisional nonstatutory double patenting rejection.
Regarding claim 1, App. ‘796 (see ref. claim 1) claims a production line for producing biofuel, or other bio-based chemicals, from biomass in a continuous flow, using thermo-chemical conversion of the biomass, the production line comprising:
a tubular reactor;
pumping means (i.e., “two double piston-based pumps”) capable of pumping the biomass through the tubular reactor under a controlled pressure and flow; 
heating means (HM) in thermal contact with a first part of the tubular reactor for controlling the temperature in the tubular reactor;
cooling means (CM) in thermal contact with a second part of the tubular reactor for cooling the biomass under conversion; and 
(see ref. claim 2) a heat exchanger formed by surrounding the tubular reactor with a solid matrix of heat conducting material.
App. ‘796 fails to claim that the heat exchanger is a “combined heat exchanger” for the heating means and the cooling means.
Chen et al. discloses a production line (i.e., a system in FIG. 1, but configured such that a heat preserving container is a tubular body in FIG. 5; see column 6, lines 34-56; column 9, lines 1-20; Embodiment 5 at column 12, lines 14-60), comprising: a tubular reactor (i.e., process fluid piping which traverses heater 3, first reactor 4, second reactor 5, and heat exchanger 2); pumping means (i.e., feeding pump 6, see also column 5, lines 48-55; wherein the “pumping means” has been interpreted under 35 U.S.C. 112(f) as corresponding to a pump, and equivalents thereof, as described by Applicant’s specification at page 13, lines 24-30) for pumping biomass (e.g., solid waste such as sludge, biomass waste, etc., see column 1, lines 14-22) through the tubular reactor under a controlled pressure and flow; and, specifically, a combined heat exchanger for a heating means and a cooling means (i.e., heat exchanger 2), wherein the heating means is in thermal contact with a first part of the tubular reactor (i.e., upstream of the heater 3), and wherein the cooling means is in thermal contact with a second part of the tubular reactor (i.e., downstream of the first and second reactors 4,5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the heat exchanger as a combined heat exchanger for the heating means and cooling means in the claimed production line of App. ‘796 because the heat released during the cooling of the treated biomass could then be recovered and used for preheating the biomass to be treated in the production line, as taught by Chen et al.
App. ‘796 also fails to claim that the heat exchanger is formed from a plurality of segments manufactured by joining two tube parts together in said solid matrix.  
FR 2 726 354 A1 discloses a heat exchanger (see FIG. 5-7 and translation) comprising a segment manufactured by joining two tube parts (i.e., a first tube 1 and a second tube 2) together in a solid matrix of heat conducting material (i.e., a solid matrix formed from parts 3, 6, and 7 secured together by tie rods 4, wherein “the parts (3), (6) and (7) will preferably be made of aluminum or copper”, see translation at last paragraph on page 2; such metals inherently exhibit good heat conductivity).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the heat exchanger of FR 2 726 354 A1 for the heat exchanger in the claimed production line of App. ‘796 because of its advantages including: i) tube parts that are separated so that there is no risk of mixing between the fluids in the event of damage to a wall of the tube parts; ii) intervention, such as for inspection or maintenance, can be conducted for one tube part without affecting the other tube part; iii) each tube part can be designed independently to meet only the requirements of that side of the heat exchanger, such as a choice of metallurgy, pressure and temperature conditions, etc.; iv) the tube parts are distinct and not integral with each other, so that it is possible to replace only one or all of the tube parts; and v) a single-tube exchanger can be formed from an existing piping while it remains in service (see advantages listed in the translation at page 3).
Furthermore, for the limitation of “a plurality of segments”, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of the segment for the heat exchanger in the claimed production line of App. ‘796 in order to construct a sufficiently sized heat exchanger that provides a desired residence time of the process material in the heat exchanger to achieve the required levels of heating and cooling.  It has also been held that the duplication of parts to produce a multiplied effect was obvious. see MPEP § 2144.04 VI.B.
Regarding claim 2, the same comments with respect to the rejection of claim 1 apply.  Additionally, App. ‘796 (see ref. claim 4) claims a method for producing bio-fuel, or other bio-based chemicals, from biomass under continuous flow in the production line, comprising: 
operating the production line in a manner such that the flow in at least part of the tubular reactor oscillates such that local flow has alternating direction between forward and backward, resulting in lower viscosity of the biomass and higher heat transfer; and 
thermo-chemically converting the biomass in the tubular reactor.
Regarding claim 3, the same comments with respect to the rejection of claim 1 apply.  Additionally, App. ‘796 (see ref. claim 5) claims a method for producing bio-fuel, or other bio-based chemicals, from biomass under continuous flow in the production line, comprising: 
maintaining a conversion zone situated between the first part of the tubular reactor in thermal contact with the heating means and the second part of the tubular reactor in thermal contact with the cooling means at a temperature between 500K and 650K; and 
thermo-chemically converting the biomass in the tubular reactor.
Regarding claim 4, the same comments with respect to the rejection of claim 1 apply.  Additionally, App. ‘796 (see ref. claim 6) claims a method for producing bio-fuel or other bio-based chemicals, from biomass under continuous flow in the production line, comprising: 
operating the production line in a manner such that a conversion zone (CZ) situated between the first part of the tubular reactor in thermal contact with the heating means and the second part of the tubular reactor in thermal contact with the cooling means is maintained under supercritical or near-supercritical fluid conditions to induce biomass conversion; and 
thermo-chemically converting the biomass in the tubular reactor.
Regarding claim 5, the same comments with respect to the rejection of claim 1 apply.  Additionally, App. ‘796 (see ref. claim 7) claims a method for producing bio-fuel or other bio-based chemicals, from biomass under continuous flow in the production line, comprising: 
thermo-chemically converting the biomass in the tubular reactor in the presence of water or other polar solvents.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kappes (US 8,051,902) is cited to further illustrate the state of the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774